Citation Nr: 0413872	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-24 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependants' Educational Assistance under 
38 U.S.C. Chapter 35.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on verified active duty from November 1962 
to November 1966 with unverified active duty service from 
June 1958 to November 1962.  The veteran died in August 2002.  
The appellant is the veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The appellant was notified of the 
decision in February 2003.  She filed a notice of 
disagreement in March 2003.  The RO issued a statement of the 
case in June 2003 and received the appellant's substantive 
appeal in July 2003.  

On her VA Form 1-9, the appellant requested a hearing before 
a Veterans Law Judge in Washington, D.C.  A hearing was 
scheduled for January 2004.  However, the appellant failed to 
report to the hearing.  

A review of the veteran's claims file reveals that in July 
2002, the RO denied service connection for kidney cancer.  
The notice letter to the veteran advising him of the adverse 
rating decision was dated on August [redacted], 2002, the same date as 
his death.  In October 2002, the veteran's widow, the 
appellant herein, filed her claim seeking service connection 
for the cause of the veteran's death.  As the veteran died 
before the appeal period had expired, and as a result of the 
appellant's claim for service connection for the cause of the 
veteran's death, the appellant has a claim in her own right 
for accrued benefits.  In this regard, the RO's denial of the 
veteran's claim for service connection for kidney cancer 
remained pending at the time of veteran's death and thus 
constitutes a pending claim for purposes of accrued benefits.  
See generally, 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1299 (Fed. Cir. 1998).  As the RO has not 
developed or adjudicated this accrued benefits claim, it is 
referred to the RO for appropriate action. 

This case is remanded to the Appeals Management Center (AMC) 
in Washington, D.C.  



REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) is applicable to 
these claims.  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App.  
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517  
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to this claim because it 
is currently pending before VA.  See Bernklau v. Principi, 
291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Briefly, the record reflects that the appellant contends that 
the veteran's service-connected diabetes mellitus contributed 
substantially or materially to the veteran's death.  At the 
time of his death, service connection was in effect for 
diabetes mellitus, evaluated as 20 percent disabling.  In 
addition to the veteran's contention, the RO has considered 
the appellant's claim on the basis of whether the cause of 
death was directly attributable to the veteran's military 
service and whether such was related to exposure to 
herbicides while serving in Vietnam.  

The veteran's service medical records do not show complaints 
or treatment for a kidney disability.  His DD-214 reflects 
that he served as a helicopter mechanic and served in the 
Republic of Vietnam.  

Private treatment records reflect since October 1994 are of 
record.  They reflect a history of a myocardial infarction in 
1985.  They show diagnoses of diabetes mellitus, coronary 
artery disease and dyslipidmia.  

In April 2002, the veteran was diagnosed with kidney cancer.  
A May 2002 biopsy revealed a poorly differentiated malignancy 
described as a sarcomatoid renal cell carcinoma.  

In August 2002, the veteran died at his home.  The veteran's 
private physician John K. Hudson certified the immediate 
cause of death as due to kidney cancer.  

In an August 15, 2002 letter, Dr. Hudson commented upon the 
relationship between kidney cancer and Agent Orange.  The 
physician noted that Agent Orange exposure had not been 
linked with renal cell cancer but studies showed an 
association with diabetes mellitus.  He noted that population 
studies indicated a higher risk of developing cancer of the 
kidneys for those with diabetes.  As such, he opined, there 
may be an "indirect link" between diabetes and the 
veteran's kidney tumor.  
Submitted population studies reflect that individuals with 
diabetes have a higher incidence ratio for incurring renal 
cell cancer and a higher risk of mortality.  

Under these circumstances, the Board is of the opinion that a 
medical opinion would be helpful in the adjudication of the 
claims.  The VCAA and implementing regulations provide that 
VA opinions should be requested to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issue on appeal.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The Board finds 
that an opinion is necessary to address the underlying issues 
of whether it at least as likely as not that the veteran's 
death is related to service, exposure to herbicides or to his 
service-connected diabetes mellitus.  

Additionally, the Board finds that the appellant should be 
provided an additional opportunity to submit pertinent 
evidence or argument in support of her claims.  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The appellant is advised that in order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the veteran's death.  The issue involved will be determined 
by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a) (2003). 

Under 38 C.F.R. § 3.312(a) (2003), a veteran's death will be 
considered service connected when a service-connected 
disability is established as either the principal or 
contributory cause of death.  A service-connected disability 
will be considered as the principal cause of death when such 
disability was the immediate or underlying cause of death, or 
was etiologically related thereto.  38 C.F.R. § 3.312(b)  
(2003).  

Additionally, on December 27, 2001, the Veterans Education 
and Benefits Expansion Act of 2001 was enacted.  See Pub. L.  
No. 107-103, 115 Stat. 976 (2001).  This law made substantive 
changes to 38 U.S.C.A. § 1116 pertaining to presumption of 
service connection for diseases associated with exposure to 
certain herbicide agents.  Effective January 1, 2002, the 
following diseases shall be service connected if the veteran 
was exposed to an herbicide agent during active service, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) are satisfied:  chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, type II 
diabetes mellitus, multiple myeloma, non- Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory  cancers, and 
soft tissue sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 
42,600 (June 24, 2002).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claims.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request that the 
appellant provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record regarding the claim for service 
connection for the cause of the veteran's 
death.  

2.  After all records and/or responses 
from each contacted entity are associated 
with the claims file (or a reasonable 
time period for the appellant's response 
has expired), the RO should send the 
veteran's claims file to the appropriate 
VA medical center for review by a 
physician of appropriate expertise.  The 
veteran's claims folder, to include a 
copy of this REMAND, should be made 
available to and be reviewed by the 
physician. 

Following his or her careful review of 
the claims folder, and particularly the 
evidence and issues discussed above in 
this remand, the examiner must address 
the following questions: 

(a)  Was the veteran's kidney cancer at 
least as likely as not due to military 
service, exposure to herbicides in the 
Republic of Vietnam?  

(b)  Did the veteran's service-connected 
diabetes mellitus contribute 
substantially or materially to cause the 
veteran's death?

A complete rationale for all opinions and 
conclusions reached should be set forth 
in a typewritten report.

3.  After completing the requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims of to service connection for the 
cause of the veteran's death and 
eligibility to Dependants' Educational 
Assistance under 38 U.S.C. Chapter 35 in 
light of all pertinent evidence and legal 
authority.  

4.  If the benefits sought on appeal 
remain adverse to the veteran, the RO 
must furnish to the appellant an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
the appellant the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


